                                                        .. : •t: ',



                                                                                                                                              FILED            LODGED
                                                                                           UNITED STATES DISTRICT COURT
                                                                                                 ARIZONA-TUCSON                             Feb 17 2021
                                                                                                                                              CLERK U.S. DISTRICT COURT
                                                                                                       February 16, 2021                         DISTRICT OF ARIZONA




                                                                                                                 Case Number: CR-18-01905-004-TUC-JAS (JR)                ,
                                                                                       I
                                                                                       I
                    11liiiif!                      . .· ·. '                          ~RDER SETTING CONDITIONS OF RELEASE
                        :!i.::··                                                       I
                    j!\if·:Defendant is ORDERED ~eleased on PERSONAL RECOGNIZANCE (O/R).
                    ::i;. ·~;

                             :ih\~EXI: APPEARANCE: ~s directed by the Court.
                                 .. :,~ · 1 ·:              :r:':                      I                                               ~
                               f:Defendant shall be relea:sed from the Evo A. DeConcini U.S. Courthouse in Tucson, Arizona on
                             ::l February 17, 2021.      !
                              fl                  ·       I
                               .                                                       i
        .:.i!ii::/rUEFENDANT IS SUB.J1f CT TO THE FOLLOWING CONDITIONS:

        'I/ 'jl1jj;j;:.r                               L T.he defendan_t promises to appear at all proceedings as required and to surrender for service of
         111' I !tlil\;t;                      •          · :. any sentence impo~ed .
             ., llr'J!"··                                 . \, ,                 ,
        ih!i!1!!'                                      'l,·.'"the defendant sh.J not commit any federal, state, tribal or local crime.
      !1 1H: :·
    i ~/llil /t :·
    : !1li[i,:•11:
                    1
                                                       3.
                                                                ·
                                                                    !:~;~~;~;          I                                     .
                                                                                   ~~~l~i~.operate in the collection of a DNA sample if the collection is authorized

        !i:1        f
                    1
                                                       4. The defendant shall IMMEDIATELY advise his/her attorney and Pretrial Services, in writing,


        lli~! I .
    i                          i :




                                                       5. ::~:f::tc:hj~::::~:::::s~:::~ :~::e~:::c::::~0-758-7505 or
    . l!\ll!j/!)/:i·                                                520-205-4350; 405:w. Congress St., Suite 2600, Tucson, AZ 85701.
    i J(/f); :                                         6. The defendant shalil not possess or attempt to acquire any firearm, destructive device, or other
    !   \J!'        !\\i [, ·                             dangerous weapon or ammunition.

        l               1\:i1ilJ:ii ,
             I ,,li!i!; !:
                                                   1
                                                       7-!)be _defendant shajl maintai~ or acti_vely seek employment (or combination work/school) and
                                                            1
                                                                :   provide proof of sufh to Pretnal Services.
         I   I il,1;·1,,, :                                                            I
I       1![1        iii!I i'                           8. The defe~dant sh~ll cons:ume no alcohol. The defendant shall participate in al~ohol tre~tment
     ! iJ:] 'iJ!::: •·                                     and sub1!1it to al~o~ol testmg, and make copayment toward the cost of such services~ as di_rected
I   i\ :1i \\!\'!ii:                                     · by ~retrial_ Service~. ~he defendant shall not obstruct or attempt_to obstruc~ or_ tamper, many
l \:     1;1\
         1
               j!iil                     i.                fash10n, with the efficiency and accuracy of any substance use testmg or momtormg.
             ! \! iH; ·
,
                  1 l1
                        1
                            1
                                                       9.; ·The defendant shall not use or possess a narcotic drug or other controlled substance (as defmed
i       ~ii         i1i)\Ji!\!1
                                1
                                                            •·by 21 U.S.C. § 80~) unless prescribed for the defendant by a licensed medical practitioner; this
 ;, j       1i ,    1\l,i,:\.:_::::.i,1,. \.                  provision does not lpermit the use or possession of medicinal marijuana even with a physician's
',1 .     11   11       , .,
                         1
                                  . ,                         written certificatioµ. The defendant shall not possess, ingest, or otherwise use a synthetic
~              1
        \1; !i:J:;'.                                          cannabinoid or syn~hetic narcotic. The defendant shall participate in drug treatment and submit

·i; i
           1
          1


               \!l\\\\\ljj1·:l::Cc: • Pretrial Services, ~SM
I       !1              1,:ni,1,.                                                      I
f l,!1 m:iiil:r! !· , ,- \                                          i·                 ,
         j'iil i!!n1:.
        i:: 1111:i.
        Hl(ii.:.
               i :ilif1
               i 11··H· .
                           1
                            li,:rase.~umber: CR-18-011905-004-TUC-JAS (JR)
                                         !••
                                               1
                                                     '
                                                                                                                        February 16, 2021
         1 ]1          1/ViUSAv.iVanessa Jenene ~ampas                                                                          Page 2 of 3
                     1
            :1       1/:i!i' ;.                                 j               .

           (/ \l(j!i.\j:       i;            to drug testing an4 make copayment toward the cost of such services, as directed by Pretrial
           1
             1 I\::: .                     Services. The defe*dant shall not obstruct or attempt to obstruct or tamper, in any fashion, with
       :\\I·        \\\jf:               ' the efficiency and. accuracy of any substance use testing or monitoring.
      · I//         jll//JJj;[( ;       1;9 1Jhe defendant_sha'l pa~icipat~ in a ~ental healt~ tr~atment pr_ogram and comply with all the
            :1·.r1ll1111!\_:m. / /:      i':~rea~ent reqmre~ents mcludmg takmg all med1cat_10n pres_cribed by the ~ental ~ealth care
         l.f        l\[ilif::. .        . .provider and make popayment toward the cost of services as directed by Pretrial Services.
       1111/~jj}          11: The defendant                  s~~
                                                      reside at an inpatient substance use_ treatme11;t facil!ty or a h~lfw~y house, as
       jl['l·iliHii            ~eemed app.ropriaty, and ~hall f?llow all program reqmrements mcludmg the dir~ctions ~f staff
       '. :. ·i!ff:? · •       members. The defendant 1s reqmred to make a copayment toward the cost of services as directed
      ' i \\ll\i!\if\. ,.   ; ~retrial Sen:ices. ~he U.S. Marshal Service is authorized, if requested by the program ~ir~ctor
       lilliiifff' : .·
                1
                            i';'?r an _auth?rized _st,ff me1:1ber, to remove the defe~dant from the program for non~omphance at
       :II !\t]l!fi;          ,any time mc~udm~ evemngs, ~eekends and hoh~ays and place the _defendant m te~porary
       i 'Iii:(:
            )I                 cu~tody pendmg court proc_eedmgs_. Upon completion, the defendant is allowed to reside at a
       I!I iif::H i'           residence approved: by Pretrial Services.
       1il[l!iT!
       :.It,.·.
                                                                I
                                                                I

       1111         !1!:•11;.. ;.                               \

       ;·:II        il:1,!l;;!i:                                ;
       II'          ,1ril:               .•                     .
                                                                iADVICE OF PENALTIES AND SANCTIONS
       I   l \lj1!11H1: ;:
        ·111        111!!11!:'I;    .
                                         : ,: :;,
                                         .
                                                    i.



                                             ''violating any of ttje fore~oing conditions of release may resul~ in the i~ediate issuance of a
           , ilii} warrant for your arrest, a ~evocat10n of your release, an order of detention, a forfeiture of any bond, and
        i \\ll;:11: :a prosecution for contemp~ of court and could result in imprisonment, a fine, or both.                 .·
       :i   ih\ . · ·       While on release, if you commit a federal felony offense the punishment is an        additional prison
  1Ji1/!!it 'term of not more than ten;years and for a federal misdemeanor offense the punishment is an additional
  i i Jlii:i prison. t1erm of no~ more t~an one year. This sentence will be consecutive (i.e., in addition) to any other
  i :, 1!!lii!Sentenc~ you receive.                 I
  Iii\ Jliill\l           I Jt is a crime punistjable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a
       I
      :1 ffr !criminal investigation; taµiper with a witness, victim, or informant; retaliate or attempt to retaliate
           11                                                                                                                                   1

  !1\l lll!!t :~gainst a witness, victim, or informant; or intimi~ate or attempt ~o intimid~t~ a witne~s, _vi~ti~, juror,
            ii!/:' i~fo1;1llant, or office~ of _the c~urt. The ~e?alties for tampe~i~g, retaliation, or mtimidat10n are
        ljll:_I


  i,J!! !ili'U sigmficantly more senousiifthey _mvolve_ a killmg or attempted ~i!lmg.                          .
  ; (I /ji':;i: i             If, after release, you knowmgly fail to app~~r as the conditions of release requ~r~, or to s~rrender
:   \11 l!!!'il: :to serve a sentence, you may be prosecuted for fatlmg to appear or surrender and additional pumshment
      1 hi'i'               ·                        I
  1
'                                              1         .

  1\!' j/1/!i:inay be imposed. Ifyou ar,~ convicted of:                 . .    .            .    .
1      I
       \I IJi!!r !            ( 1) an  offense  pl,lnisha?le by death, hfe imprisonment, or im?riso~ment    for a term of fifteen
l\:I 1l!i:I;:                 years or more - y9u will be fined not more than $250,000 or imprisoned for not more than 10
I  1
        i,  l\i:V  :          years, or both;        I                                                                      .




I       i t' ;_ .
I i!JI l\j);.1; •             (2) an offense puni$hable by imprisonment for a term of five years or more, but less than fifteen
                              y~ - you will be' fined not more than $250,000 or imprisoned for not more than five years, or
                                  th
     1
   : [ /I il1lli!l i · ,~; a'i,y other felon~ - you will be fined not more than $250,000 or imprisoned not more than
               11
     1
               i_




. ii I1111; /! ·            , two years, or both; I
!
·_l
        i\:11i::r:
        )! '1(:i.: :
                                                                !
                                                                ,
" i:J l11!'ij",
~
M
        !111·
        ~It
                     i//1}:
                     \1;r.;( ·
                         February 16, 2021
                               Page 3 of 3




Defendant released by:
